                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 RAPHAEL MENDEZ,                                    Case No. 18‐CV‐2817 (PJS/HB)

                      Plaintiff,

 v.                                                            ORDER

 DAVID PAUL, Warden, and MR. ORUM,
 Building 1/2 Unit Manager,

                      Defendants.


      Raphael Mendez, pro se.

      Bahram Samie, UNITED STATES ATTORNEY’S OFFICE, for defendants.

      Plaintiff Raphael Mendez is a civilly‐committed patient at the Federal Medical

Center in Rochester, Minnesota (“FMC‐Rochester”). ECF No. 19 at 1. Mendez’s

complaint (very generously construed) alleges that officials at FMC‐Rochester violated

his right to due process, conspired to confine him illegally, refused to prevent a wrong,

falsely imprisoned him, and failed to perform a duty owed to him. ECF No. 1 at 1‐4.

Defendants filed a motion to dismiss or, in the alternative, for summary judgment. ECF

No. 17. In a December 10, 2019 Report and Recommendation (“R&R”), Magistrate

Judge Hildy Bowbeer recommended granting defendants’ motion to dismiss, and

further recommended dismissing all claims with prejudice. ECF No. 28. This matter is

now before the Court on Mendez’s objection to Judge Bowbeer’s R&R. ECF No. 29. The
Court has conducted a de novo review. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Based on that review, the Court overrules Mendez’s objection and adopts the R&R with

only one exception: Rather than dismissing all claims with prejudice, the Court will

dismiss Mendez’s due‐process and false‐imprisonment claims without prejudice.1

       Mendez raises several objections to the R&R, but the majority of his arguments

are frivolous or irrelevant, and only a couple merit comment:

       First, Mendez objects to Judge Bowbeer’s factual assertion that he was found

incompetent to stand trial. ECF No. 29 at 2. In support, Mendez attaches an order of

the District Court for the Virgin Islands dated July 30, 1990 declaring him competent to

stand trial. ECF No. 29‐1 at 2. Mendez fails to mention, however, that less than one

month after issuing this order, the court ordered Mendez to be transported to the

Federal Correctional Institution in Butner, North Carolina (“FCI‐Butner”) for a

competency and sanity evaluation. See Gov’t of the V.I. v. Mendez, No. CRIM. 90‐43, 1995

WL 458439, at *1 (D.V.I. Jan. 26, 1995). After reviewing the results of that evaluation,



       1
        Mendez’s claim for false imprisonment is dismissed because it is barred by the
reasoning of Heck v. Humphrey, 512 U.S. 477 (1994). Heck‐barred claims are dismissed
without prejudice. See Thomas v. Eschen, 928 F.3d 709, 713 n.6 (8th Cir. 2019) (citing
Schafer v. Moore, 46 F.3d 43, 45 (8th Cir. 1995)). Mendez’s due‐process claim is
dismissed for lack of subject‐matter jurisdiction, and thus this claim is also dismissed
without prejudice. See Crooks v. Lynch, 557 F.3d 846, 849 (8th Cir. 2009) (because
dismissal for lack of jurisdiction is not an adjudication on the merits, dismissal should
be without prejudice). The Court agrees with Judge Bowbeer that Mendez’s remaining
claims should be dismissed with prejudice.

                                            ‐2‐
the court committed Mendez to FCI‐Butner for four months pursuant to 18 U.S.C.

§ 4241(d). Id. At the end of the four‐month period, Mendez was found incompetent

and indefinitely committed to FCI‐Butner by the United States District Court for the

Eastern District of North Carolina pursuant to 18 U.S.C. § 4246. Id. All charges against

Mendez in the District Court for the Virgin Islands were dismissed based on this

incompetency finding. Id. Judge Bowbeer’s assertion that Mendez was found

incompetent to stand trial is clearly correct, and therefore Mendez’s objection is

overruled.

       Mendez next argues that his civil commitment is illegal because it was not

authorized by the Superior Court of the Virgin Islands. Because Mendez is attacking

the validity of his initial commitment, and because nothing in the record suggests that

the basis for Mendez’s initial commitment has been reversed or set aside, this argument

is foreclosed by the reasoning of Heck v. Humphrey, 512 U.S. 477 (1994). Although Heck

involved a suit for damages brought by a state prisoner, the Eighth Circuit has said that

Heck’s reasoning is equally applicable to actions for injunctive relief brought by civilly‐

detained plaintiffs such as Mendez. See Karsjens v. Piper, 845 F.3d 394, 406 (8th Cir.

2017).2 If Mendez wants to challenge the validity of his civil commitment, he will have

       2
       In Karsjens, the Eighth Circuit went on to explain that because plaintiffs were not
challenging the validity of their initial commitment, but merely arguing that “that they
should receive . . . regular, periodic assessment reviews to determine if they continue to
meet the standards for civil commitment,” Heck did not bar their claims. 845 F.3d

                                            ‐3‐
to do so by filing a petition for habeas corpus pursuant to 28 U.S.C. § 2241.3 But as this

Court has already explained to Mendez, Heck bars him from bringing this claim in a

civil‐rights action. See Mendez v. Meek, No. 18‐CV‐2332 (ECT/HB), 2018 WL 6259196

(D. Minn. Nov. 30, 2018).4

       Finally, Mendez notes his “belief” that Judge Bowbeer, together with the United

States Attorney, “instigated” his false imprisonment. ECF No. 29 at 4. His argument is

frivolous for many reasons—most obviously because neither Judge Bowbeer nor the



at 406. Unlike the plaintiffs in Karsjens, Mendez is arguing that his initial commitment
was invalid. ECF No. 29 at 3. Also unlike the plaintiffs in Karsjens, it appears that
Mendez’s competence is regularly reevaluated by the District Court for the Eastern
District of North Carolina. See ECF No. 19‐1 at 4‐24 (documenting regular “Annual
Forensic Updates” and competency hearings).
       3
        Mendez knows well how to file a habeas action. See, e.g., Mendez v. Paul, No. 19‐
CV‐0183 (PAM/LIB), 2019 WL 3928871 (D. Minn. Aug. 20, 2019) (dismissing habeas
petition under abuse‐of‐the‐writ doctrine); Mendez v. Fed. Bureau of Prisons, No. 09‐CV‐
2496 (JMR/RLE), 2010 WL 11602633 (D. Minn. July 2, 2010), report and recommendation
adopted, 2010 WL 11602634 (D. Minn. Aug. 3, 2010) (same); see also Mendez v. Jett, No. 13‐
CV‐1270 (ADM/FLN) (D. Minn. July 2, 2013); Mendez v. United States, No. 12‐CV‐0028
(ADM/FLN), 2012 WL 1110125 (D. Minn. Apr. 3, 2012); Mendez v. Bureau of Prisons,
No. 08‐CV‐4971 (JMR/RLE), 2009 WL 3856925 (D. Minn. Nov. 17, 2009).
       4
        Indeed, Mendez has unsuccessfully raised this and similar claims several times,
both in this District and elsewhere. See, e.g., In re Mendez, 470 F. App’x 165 (4th Cir.
2012) (per curiam) (denying Mendez’s request for court order directing his release from
civil commitment and return to the Virgin Islands); Mendez v. Bureau of Prisons, No. 08‐
CV‐4971 (JMR/RLE), 2009 WL 3856925 (D. Minn. Nov. 17, 2009) (dismissing habeas
petition alleging unlawful detention); Mendez v. United States, No. 5:04‐HC‐90‐FL, 2004
WL 3327911 (E.D.N.C. Dec. 27, 2004) (same); Mendez v. Gov’t of the V.I., S. Ct. Civ.
No. 2009‐0084, 2012 WL 220432 (V.I. Jan. 18, 2012) (dismissing habeas petition for lack of
jurisdiction).

                                            ‐4‐
United States Attorney were appointed to their positions until many years after Mendez

was confined.

                                         ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

the Court OVERRULES plaintiff’s objection [ECF No. 29] and ADOPTS the R&R [ECF

No. 28]. IT IS HEREBY ORDERED THAT:

      1.     Defendants’ motion to dismiss or for summary judgment [ECF No. 17] is

             GRANTED as to dismissal and DENIED as to summary judgment.

      2.     Plaintiff’s false‐imprisonment claim is DISMISSED WITHOUT

             PREJUDICE.

      3.     Plaintiff’s due‐process claim is DISMISSED WITHOUT PREJUDICE for

             lack of subject‐matter jurisdiction.

      4.     Plaintiff’s remaining claims are DISMISSED WITH PREJUDICE AND ON

             THE MERITS.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: February 5, 2020                      s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                           ‐5‐
